Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 12, 2020, have been carefully considered.  Claims 3 and 6 have been canceled; no new claims have been added.
Claims 1, 4, 5, and 7-19 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 13, 2018.

Withdrawn Objections and Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claims 14-17;
	b. The 35 U.S.C. 103 rejection of claims 1, 3-9, 13, 14, and 16-19 being unpatentable over Simpson et al. (U. S. Patent No. 5,223,472);  
 claims 10-12 as being unpatentable over Simpson et al. as applied to claim 1, and further in view of Eijsbouts-Spickova et al. (U. S. Patent Publication No. 2012/0145600); and 
	d. The 35 U.S.C. 103 rejection of claim 15 as being unpatentable over Simpson et al. as applied to claim 14, and further in view of Rana et al. (U. S. Patent Publication No. 2015/0321177, Applicants’ submitted art).

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed November 12, 2020, is sufficient to overcome the rejections of claims 1 and 3-19 based upon Simpson et al. (U. S. Patent No. 5,223,472), Eijsbouts-Spickova et al. (U. S. Patent Publication No. 2012/0145600), and Rana et al. (U. S. Patent Publication No. 2015/0321177, Applicants’ submitted art), said rejections stated in the previous Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. In line 2 of claim 5, after the phrase “weight of the catalyst”, please insert --,--.
Claim 5 has been amended to correct a grammatical error.

Allowable Subject Matter
Claims 1, 4, 5, and 7-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As convincingly argued by Applicants, the above-cited references do not, either alone or in combination, specifically teach or suggest the limitations of Applicants’ claims regarding (a) the alumina support comprising (1) gamma alumina and (2) delta, theta, and/or alpha alumina, wherein gamma alumina is present in an amount of 60% to 95% by weight with respect to the weight of the support, and (b) the catalyst having a surface area of 50 to 90 m2/g, as recited in the instant claims.
The combined features of gamma alumina content in the support, the specific surface area of the support, and the specific surface area of the catalyst, result in a catalyst exhibiting an unexpected increase in selectivity while maintaining activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of hydrotreating catalysts, but do not teach or suggest the claimed gamma alumina content present in the alumina support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 10, 2021